ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 2 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 2, the prior art of record teaches many of the elements of the claimed invention, including a imaging table for a mammography apparatus, which is formed by a planar body and is to be supported in a cantilever state on a body of the mammography apparatus, wherein an X-ray irradiation surface in the planar body is formed by a skin material and a resin sheet, the skin material comprising a carbon fiber composite material containing continuous fibers and a matrix resin, the resin sheet being disposed on an inner layer side from the skin material.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the resin sheet comprises a resin having lower density than that of the carbon fiber composite material, in the manner as required by Claim 2.
Claims 5-17 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 03/01/22, with respect to  35 USC 112 rejections, double patenting rejections, and prior art rejections of the claims have been fully considered and are persuasive.  The 35 USC 112 rejections, double patenting rejections, and prior art rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/07/22